Citation Nr: 1227864	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-18 392	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a right great toe disability.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Among other things, service connection for a right great toe disability and for degenerative joint disease to the right thumb, status post arthrodesis ("right thumb disability"), was granted therein.  A 10 percent evaluation was assigned for the former disability and a noncompensable evaluation was assigned for the latter disability each effective as of September 1, 2006.

Jurisdiction subsequently was transferred to the Veteran's home RO in Atlanta, Georgia.  The Veteran also subsequently appealed each of the aforementioned initial evaluations.

In a March 2009 rating decision, the RO increased the right thumb disability initial evaluation to 10 percent.  The issue of entitlement to a higher initial evaluation for a right thumb disability remained in appellate status, however, because this increase was not to the maximum evaluation available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board denied an initial evaluation in excess of 10 percent for the right thumb disability in a February 2011 decision.  Entitlement to such an evaluation accordingly no longer is an issue on appeal.  The recharacterized issue of entitlement to an initial evaluation in excess of 10 percent for a right great toe disability (originally degenerative joint disease (DJD) to the right great toe with hallux rigidus, status post arthrodesis to the hallux interphalangeal (IP) joint with Kirschner wire fixation) was remanded for additional development.

This development was completed or at least substantially completed.  Specifically, the Veteran was asked to clarify whether or not she wanted to continue pursuing an appeal and, once she responded in the affirmative, notice concerning and assistance in substantiating a higher initial evaluation was provided as is discussed below in greater detail.  Adjudication by the Board may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Evidence in the form of updated VA treatment records was added to the record in early March 2012.  The Appeals Management Center (AMC) last adjudicated this matter via a supplemental statement of the case (SSOC) in mid March 2012.  There is no indication therein that the updated VA treatment records were considered.  The Veteran's right to have the agency of original jurisdiction (AOJ), which in this case is the RO to include via the AMC, initially consider them has not been waived.  See 38 C.F.R. § 20.1304(c).  A remand for such consideration would serve no useful purpose, however.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); see also Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Only some of the updated VA treatment records address the Veteran's right great toe.  Id. ("[e]vidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues").  These further are duplicative or cumulative of those that previously were of record for consideration in the SSOC and the prior March 2009 statement of the case.  

Other than the above, no potential problems with adjudication are found.  The following determination accordingly is made based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's right great toe disability is moderately severe or worse.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a right great toe disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5280, 5281, 5284 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Prejudice with respect to notice has not been alleged by the Veteran, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

The Veteran participated in the Benefits Delivery at Discharge Program.  She acknowledged having been provided with notification of the criteria for establishing service connection, the information and evidence required in this regard, and her and VA's respective duties for obtaining information and evidence in March 2006, prior to her separation from service.  She accordingly was notified of all notice elements except the disability evaluation and effective date elements (as Dingess was decided around that time) prior to the initial adjudication by the AOJ, which in this case also is the RO, in October 2006.  Nothing more was required with respect to the addressed elements.  It follows that a May 2011 letter readdressing each, with the first being framed in the context of a higher evaluation, went above and beyond what was necessary.  

As noted above, service connection was granted and an initial disability evaluation as well as effective date was assigned in the RO's October 2006 rating decision.  The issue thus was substantiated in that it was proven.  The purpose that notice is intended to serve was fulfilled, in other words.  No additional notice regarding the "downstream issues" of how VA determines disability evaluations and effective dates therefore was required.  Dingess, 19 Vet. App. at 473; see also VAOPGCPREC 08-03 (Dec. 22, 2003), 69 Fed. Reg. 25,180 (2004).  It follows that the aforementioned May 2011 letter providing such notice went above and beyond what was necessary.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file or "eFolder."  This occurred through VA's efforts, her submitting them on her own behalf, or both.  Of note in this regard is that updated VA treatment records were obtained in compliance with the Board's February 2011 remand.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  She instead submitted private treatment records on her own behalf.

A VA examination conducted by QTC Medical Services ("QTC") was afforded to the Veteran in April 2006.  In March 2012, the Veteran was afforded a VA foot miscellaneous examination pursuant to the Board's February 2011 remand directed to schedule such if necessary.  The latter examiner reviewed the claims file.  There is no indication that the former examiner did so.  However, this is of no consequence.  The claims file (there would have been no "eFolder") at that time would have consisted primarily if not solely of her service treatment records.  The Veteran accurately recounted her in-service medical history to the former examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

The Veteran further described her symptomatology to the former examiner as well as the latter examiner.  After receiving this information, each examiner conducted a pertinent physical assessment and undertook appropriate diagnostic tests.  All questions necessary to render the determinations made herein thus were answered.  The examinations accordingly are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Significantly, the Veteran has not identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks a higher initial evaluation for her right great toe disability.  She contends that it is worse than contemplated by a 10 percent evaluation.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

To that end, an assessment of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given to whether staged evaluations are warranted when an appeal arises from an initially assigned evaluation, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Veteran's right great toe disability is evaluated under C.F.R. § 4.71a, Diagnostic Code 5010-5281.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating under another Diagnostic Code.  See 38 C.F.R. § 4.27.  The four digits before the hyphen is the Diagnostic Code for the disability.  Id.  The four digits after the hyphen is the Diagnostic Code for the disability specifically found to be most analogous.  Id. 

Diagnostic Code 5010 addresses arthritis due to trauma substantiated by X-ray findings.  It provides that rating shall be as for arthritis, degenerative.  Arthritis, degenerative, is the subject of Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis must be established by X-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent evaluation for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Diagnostic Code 5281 concerns hallux rigidus, unilateral, severe.  It provides that this disability should be evaluated as hallux valgus, severe.  Hallux valgus, unilateral, is the subject of Diagnostic Code 5280.  The maximum evaluation of 10 percent is warranted thereunder for either operation with resection of the metatarsal head or a severe condition equivalent to amputation of the great toe.  

Other Diagnostic Codes pertaining to disabilities of the feet include:  Diagnostic Code 5276 for flatfoot, acquired; Diagnostic Code 5277 for weak foot, bilateral; Diagnostic Code 5278 for claw foot (pes cavus), acquired; Diagnostic Code 5279 for metatarsalgia, anterior (Morton's disease), unilateral, or bilateral; Diagnostic Code 5282 for hammer toe; Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones; and Diagnostic Code 5284 for other foot injuries.  The Veteran's right great toe disability does not include any of the conditions addressed by Diagnostic Codes 5276 through 5280, 5282, or 5283.  Each specifically was not found with respect to her disability at the April 2006 VA examination conducted by QTC, the March 2012 VA miscellaneous foot examination, or both.  Mild hallux valgus was noted at the latter examination, but only in passing as it was determined that this condition was not part of her disability.  Many of the conditions set forth above indeed relate to the foot rather than the toes to include the great toe.  With respect to Diagnostic Code 5283, X-rays at both examinations did not show malunion or nonunion of the tarsal or metatarsal bones.  No consideration of the aforementioned Diagnostic Codes accordingly is necessary.

That leaves Diagnostic Code 5284 as potentially applicable.  Pursuant to Diagnostic Code 5284, a 10 percent evaluation is warranted for a moderate foot injury.  A moderately severe foot injury merits a 20 percent evaluation.  A 30 percent evaluation is assigned for a severe foot injury.  The highest evaluation of 40 percent is reserved for when there is actual loss of the use of the foot. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Schedule for Rating Disabilities.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 798.  "Severe" is generally defined as "of a great degree:  serious."  Id. at 1140.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just."  38 C.F.R. § 4.6. 

Although all of the evidence has been reviewed, only the most salient evidence is presented below in conjunction with the applicable rating criteria.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

Of note at the outset is that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their impact because this information is within her personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  She also generally is credible because no significant reason for doubt exists.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (collectively holding that factors for consideration in weighing credibility include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor).  The Veteran is interested in the determination made herein because it may result in more monetary benefits for her.  However, her subjective reports are facially plausible.  They additionally, with few exceptions discussed below, are consistent with one another and with the other (objective rather than subjective) evidence.

An April 2006 private treatment record reflects findings of no deformity but tenderness in the Veteran's right great toe IP joint.

At the April 2006 VA examination conducted by QTC, the Veteran complained of pain and stiffness in her right great toe.  She denied having any limitation with standing and walking.  However, she indicated that she uses arch supports.  There was no evidence of abnormal weight bearing with respect to the Veteran's feet upon physical assessment.  Her gait was abnormal, but this was attributed to an ankle condition.  Tenderness and decreased range of motion in the right great toe IP joint was found.  X-rays of the right foot were normal.  

Private treatment records dated thereafter reveal the following.  The Veteran had a greater than three month history of pain with motion and crepitus in her right hallux IP joint as of May 2006.  Her diagnosis was DJD of the right hallux IP joint.  She underwent right hallux IP joint fusion/arthrodesis with Kirschner wire fixation after failing to respond to nonsurgical treatment.  The Veteran reported pain immediately thereafter.  Shortly thereafter, she was given a bone stimulator.  In June 2006, the surgical pins/Kirschner wires were removed.  X-rays taken that month first showed that the alignment achieved was anatomic.  The Veteran reported discomfort while wearing a shoe with any height of heel but no pain while wearing sandals in August 2006.  Findings included no swelling or sensory abnormalities and normal but stiff motion.  It first was noted that optimal joint alignment had been achieved.  Also noted was that fibrous union was developing.  Continued use of the bone stimulator was prescribed.  

Post-service private treatment records document the following.  In September 2006, the Veteran complained of pain at the gym but otherwise was "doing great."  The findings from the previous month were repeated.  It was noted that the Veteran has minimally symptomatic fibrous non-union.  She complained in January 2007 of discomfort only when wearing close toed shoes.  Fibrous union was noted.  

Post-service VA treatment records generally reflect that the Veteran's osteoarthritis is well controlled with medication.  An April 2007 VA treatment record includes mention that the Veteran goes to the gym three times a week.

In a September 2007 statement, the Veteran recounted that she had to use a bone stimulated following her surgery.  She classified her post surgical right great toe residuals as moderately severe.  She reported right great toe pain, swelling, deformity, and failure of the bones to heal properly.  She indicated that the pain was persistent as well as occurred while standing, moving, and weight bearing.  With respect to deformity, the Veteran indicated that her toe noticeably turns upward and inward crowding the second toe.  She additionally indicated that the appearance of the toe is poor and that she is extremely embarrassed by it.  As a result of her symptoms, the Veteran reported an inability to wear close toed shoes which results in an inability to protect her foot from hazards such as falling objects and weather conditions.  She further reported having to wear such shoes to work with the result being extreme pain and a severe limp.  Finally, she reported impaired balance and gait causing stumbling, stubbing the toe, and falling as well as incapacity for extended standing and walking, running, aerobics, squatting, and using a ladder.  Attached photographs show the Veteran's right great toe turning upward and inward more than her left great toe.

VA treatment records dated in November 2007 and May 2009 note that the Veteran dances.  The latter record once again notes that she goes to the gym three times per week.  An August 2009 VA treatment record refers to the Veteran as a professional ballroom dancer.  This record includes a finding of limited range of motion of her right first hallux.

In a June 2011 statement, the Veteran once again reported post surgical right great to residuals including pain and deformity.  She indicated in this latter regard that her right great toe not only angles upward but is larger in size, measured as circumference, width, height just of the toe, and height from flat surface to top of the toe, than her left great toe.  She reported that she must wear open toed shoes due to extreme pain from wearing close toed shoes as a result and that when she has to wear close toed shoes, such as at the gym, she requires a wide size for her right foot which causes blisters from being too large in every area except the toe.  Finally, she reported that she is extremely unhappy and very self conscious about the cosmetic appearance of her right foot.

The Veteran complained of general right great toe pain rated as a seven or eight on a scale of 10 whenever she wears close toed shoes at the March 2012 VA foot miscellaneous examination.  She also complained of flare-ups associated with the weather where such pain is an eight or nine out on a scale of 10.  She denied pain when she does not wear close toed shoes.  She indicated that with open toed shoes on, she can stand for about an hour and can walk pretty much as far as she wants.  The Veteran finally indicated that she has to wear open toed shoes to work given her discomfort with close toed shoes.  Upon physical assessment, there was no apparent abnormal shoe wear.  It was noted that the Veteran holds her right great toe slightly dorsiflexed with walking but otherwise had a normal gait.  The right great toe dorsiflexion and plantar flexion range of motion was decreased as compared to the left but without pain initially and with repetition.  Fusion of the IP joint was apparent.  X-rays showed mild right great toe IP joint osteoarthritis.  The examiner opined that the Veteran has mild functional impairment as a result of her right great toe.  

In an April 2012 statement, the Veteran reiterated that her right great toe is larger in size that her left great toe as well as that she has to wear open toed shoes.  She indicated that she cannot afford to get close toed shoes custom made.

The Board finds, given the above, that an initial evaluation in excess of 10 percent is not warranted for a right great toe disability based on Diagnostic Code 5010-5281.  An evaluation higher than 10 percent is not permitted by Diagnostic Code 5281 via Diagnostic Code 5280.  For Diagnostic Code 5010 via Diagnostic Code 5003, it is noted that limitation of motion is not set forth as a factor for consideration under the Diagnostic Codes applicable to the Veteran's disability (5281 via 5280 and potentially 5284).  An evaluation higher than 10 percent is not possible regardless of whether or not there is limitation of motion even considering DeLuca, Mitchell, and associated regulations, however, because there is no indication of arthritis involving more than one major joint or group of minor joints.  Only DJD of the right hallux/great toe IP joint has been shown.  The IP joints of the lower extremities are considered a group of minor joints.  38 C.F.R. § 4.45(f).  

Of note at this juncture is that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Board finds Diagnostic Code 5284 most accurately addresses the Veteran's right great toe disability for two reasons.  First, Diagnostic Code 5281 appears to have been selected in light of a diagnosis of hallux rigidus made at the April 2006 VA examination conducted by QTC.  This diagnosis was corrected in an addendum to this examination, however.  Hallux limitus specifically was noted therein to be absent.  Hallux rigidus also was not found or diagnosed at the March 2012 VA foot miscellaneous examination.  A condition classified as "other" rather was diagnosed.  Second, no prejudice results from consideration of Diagnostic Code 5284.  It indeed is the only applicable Diagnostic Code that allows for an evaluation higher than 10 percent.

Given the above, the Board finds that an initial evaluation in excess of 10 percent is not warranted for a right great toe disability based on Diagnostic Code 5284.  The criterion for even the next highest evaluation of 20 percent has not been met.  There indeed is no indication that the aforementioned disability is moderately severe.

Symptoms including pain/tenderness/discomfort, swelling/increased toe size, decreased/limited range of motion, and deformity in the form of the toe turning upward and inward/being dorsiflexed competently and credibly have been reported by the Veteran, found upon assessment, or both.  Although the Veteran additionally competently reported failure of her bones to heal properly, she is not credible in this regard due to inconsistency with the other evidence of record.  Her use of a bone stimulator does not necessarily imply there was improper bone healing.  X-rays indeed note anatomic alignment.  Optimal joint alignment further was noted, as was the fact that fibrous union ultimately was achieved following fibrous non-union.

The severity of the Veteran's aforementioned symptoms does not rise to the level of moderately severe.  Although she believes they do, her opinion is outweighed by the medical opinions of record.  At no point have any of her symptoms been characterized as moderately severe or worse.  It rather was indicated in 2006 just months post-surgery that she was only minimally symptomatic.  The examiner who conducted the March 2012 VA foot miscellaneous examination similarly opined that the Veteran had only mild functional impairment.  

This determination that the Veteran's symptoms are not reflective of a moderately severe disability is supported, in addition to the aforementioned, by the evidence concerning their impact.  The Veteran competently has reported impaired balance and gait causing stumbling, falling, and an incapacity for physical activities like extended standing or walking, running, and aerobics.  Yet this report is inconsistent with another of her reports.  She noted on one occasion the ability to stand for an hour and walk as far as desired.  The report also is inconsistent with the other evidence of record and therefore not credible.  It was found that the Veteran's gait essentially was normal and that it was abnormal but not because of her right great toe.  Abnormal shoe wear never was found.  That the Veteran regularly goes to the gym and dances to include perhaps professionally repeatedly was noted.  That she was "doing great" within months following her surgery further was noted.  Indeed, she complains predominantly of decreased shoe selection in that she must wear open toed shoes or, if close toed shoes are required, must wear a close toed shoe on the right that is wide.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether a staged evaluation is warranted.  It follows that such an evaluation is not warranted since the above findings apply to the entire period on appeal.

B.  Extraschedular

The above determination continuing the Veteran a 10 percent initial evaluation for her right great toe disability, as it involves application of pertinent provisions of the VA's Schedule for Rating Disabilities, is made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

The Veteran has not raised the issue of entitlement to an extraschedular evaluation for her right great toe disability.  There is no indication that this disability could not be contemplated adequately by the applicable schedular evaluation criteria discussed above.  Its predominant manifestations, including pain/discomfort, limited motion, and deformity in the form of turning upward and inward, are accounted for by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw.  Higher evaluations are provided for pursuant to these sources.  As explained above, however, an initial evaluation of 10 percent accurately describes the severity of the Veteran's disability.  In other words, the effect it has on her is encompassed by a 10 percent evaluation.

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran does not manifest an exceptional right great toe disability picture.  Discussion of whether she exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an initial evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  Total Disability Evaluation Based on Individual Unemployability

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has not contended that she is unemployable due to her right great toe disability.  There also is no such indication from the record.  The Veteran's September 2007 statement described increased symptoms from wearing close toed shoes to work.  She noted at the March 2012 VA foot miscellaneous examination that she has to wear open toed shoes such as sandals to work.  Inferred from the aforementioned is that she is capable of working.  VA treatment records dated in 2007 indeed note that she was self-employed and trying to start her own business.  Later such records noted a possible profession as a dancer.  Consideration of TDIU as a component to this matter of a higher initial evaluation for a right great toe disability thus is not warranted.


ORDER

An initial evaluation in excess of 10 percent for a right great toe disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


